By the Court.—Freedman, J.
—Upon the whole case, as it was made to appear on the motion below, sufficient grounds appeared to authorize the court, in the exercise of a sound discretion, to appoint a receiver during the pendency of the suit. The action is in a condition to be tried at once, and at the trial the rights of all parties can be more satisfactorily determined than upon the present appeal.
The papers submitted presenting a case within the rule warranting the order as made, the order appealed from should be affirmed, with costs.
Curtis, Ch. J., and Sedgwick, J., concurred.